 In the Matter of HUGH B. TINLING AND MRS. F. B. TINLING, CO-PART-NERS, D/B/A TINLING AND POWELL,1 EMPLOYERandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UNION 73, PETITIONERCase No. 19-RC-105.-Decided March 30, 194.9DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2. International Brotherhood of Electrical Workers, Local Union 73,herein called the Petitioner, and International Association of Machin-ists,Local 86, herein called the Intervenor, are labor organizations,claiming to represent employees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act for the following reasons :The Petitioner seeks, in effect, a unit confined to the electrical work-ers employed by the Employer in its motor repair shop, excludingmachinists, professional employees, and supervisors 2The Employercontends that there is no warrant for establishing such a unit as thatproposed by the Petitioner because there is no special group of workersin its motor repair shop whose duties are confined strictly to electricalwork.It further contends that all the employees in its motor repairshop are covered by a currently existing contract with the Intervenor.1The name of the Employer appears as amended at the hearing.*Reynolds,Murdock,and Houston.2The petition as amended at the hearing described the unit to include all leadmen,journeymen,apprentices, helpers, and general shopmen covering work classifications asarmature winders,electric motor repair, and maintenance of electrical equipment.82 N. L. R. B., No. 63.526 TINLING AND POWELL527At its motor repair shop, the Employer is engaged in the business ofrepairing and installing electrical and mechanical machinery andequipment viz : engines, generators, transformers, Diesel engines,pumps, and compressors.There are approximately 30 employees at-tached to this shop, all of whom according to the Employer, are classi-rfied as motor repairmen or mechanics.These employees are skilledworkers, some to a greater degree than others, and they perform theirduties under the direction of the shop foreman. It appears that eachpiece of machinery and equipment brought to the Employer's shop for,repairs is first inspected by the shop foreman or the superintendent inorder to determine the nature of the work required to restore it to.operation.After this determination is made, the repair job is assignedto a motor repairman who performs whatever work is necessary.ThePetitioner and the Intervenor contend that the employees in the motorrepair shop are members of either the electrical craft or machinistscraft and that the Employer observes craft lines in its allocation ofwork assignments.Although the operations of the Employer's repairshop require the use of some skills traditionally associated with boththe electrical and the machinists craft, insofar as the record shows theEmployer does not differentiate between its employees in its workassignments.All the motor repairmen appear to be qualified to repairelectrical as well as mechanical equipment, some to a greater extentthan others, and in the performance of their duties, they do both ma-chinist and electrical work.It further appears that for 10 years ormore the Employer has maintained a program for the purpose of train-ing workers as motor repairmen.This training program is main-tained because of the difficulty of recruiting workers with skills broad,enough in range to perform the work required of them.For at least 1 year, the employees in the Employer's repair shop havebargained on a two-unit basis with the Petitioner and the Intervenoreach representing separate groups of workers. In 1946, these twounions entered into separate contracts with the Employer, each ofwhich purported to cover the employees within the respective juris-diction of the contracting union.The Petitioner's contract expiredin April 1947, and was not renewed, while the Intervenor's contractwas succeeded by another contract executed by the parties in April1948.3The latter contract is currently in effect until April 1949.4I In the wage schedule sections of the contracts various classifications of employeesare listed together with their wage ratesThus, the Petitioner'scontract which wasexecuted on a multiple-employer basis listed the following classifications:Journeymenarmature winder, electrical machinists,electricalwelder, electrical shopmen and appren-tices.Both the Intervenor'scontracts list the following classifications:toolmakers ;journeymen,all classes;specialists and helpers.*This contract also provides for its automatic renewal in the absence of a 60-day noticeby either party. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Petitioner and the Intervenor contend that the Intervenor's cur-rent contract with the Employer covers the Employer's machinistsand that the balance of the Employer's employees constitute the elec-trical workers whom the Petitioner would represent.The Employer,on the other hand, contends the afore-mentioned contract covers allthe employees in its motor repair shop since they are all required toperform the duties of machinists as well as those of electrical workers.We find it unnecessary to determine the scope of this contract's cover-age because, on the basis of the record before us, there does not appearto be a group of electrical workers in the Employer's motor repair shopwith skills sufficiently distinctive from those of other employees towarrant establishing them in a separate unit.Under these circum-stances, we are unable to find sufficient basis in the record for theestablishment of such a unit as that requested by the Petitioner.5Ac-cordingly, we shall dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition be, and it hereby is, dismissed.MEMBER HOUSTON, dissenting :My colleagues have dismissed the petition of the IBEW for a bar-gaining unit composed of those work classifications in the Employer'smotor repair shop which are engaged in traditional electricians' tasks,for the reason that "there does not appear to be a group of electricalworkers-with skill sufficiently distinctive from those of other employ-ees to warrant establishing them in a separate unit." This is a mostpuzzling rationale because no dispute is apparent in this record thatthe IBEW represented, in this shop, under a contract which expiredin 1947, work classifications typically associated with the electricians'craft.I should have thought that that contract and the bargaininghistory flowing from it would be found quite adequate to support thepresent petition.But my colleagues make only passing reference toit, apparently attaching no significance to its impact on the issue beforeus.Their decision thus casually disregards a factor-bargaining his-tory under a valid collective agreement-which this Board has formany years considered among the most persuasive elements in the exe-5 In reaching this conclusion,we have taken into consideration the fact that for at least1 year some of the Employer's employees were represented by the Petitioner while otherswere represented by the Machinists in their dealings with the Employer under the con-tracts mentioned above. In effect, the Petitioner is seeking the establishment of a craftunit of electricians;the record shows that such a craft group among the Employer'semployees is impossible of identificationUnder these circumstances,we cannot agree withthe position taken by our dissenting colleague that the afore-mentioned bargaining history,which was not predicated on a unit determination of the Board,should be given controllingweight in resolving the unit issue. TINLING AND POWELL529cution of its function to determine appropriate units for collectivebargaining purposes.That this novel departure should appear in acase in which the Employer has given no cogent reason beyond a fewconclusionary statements as to a change in its operations remains forme doubly puzzling. I must record an emphatic disagreement withthis disposition.